Per Curiam.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on October 21, 1907, at a term, of the Appellate Division of the Supreme Court, First Department.
On March 27, 1935, the respondent, after having been convicted by verdict of the crime of violation of section 661 of the Penal Law, which crime is a felony, received a suspended sentence and was placed on probation for three years by the Hon. James Garrett Wallace, judge of the Court of General Sessions.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counselor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counselor-at-law or to be competent to practice law as such.” Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counselor-at-law shall be convicted of a felony, there may be presented to the appellate division of the supreme court a certificate or exemplified copy of the judgment of such conviction, and thereupon the name qf the person so convicted shall, by order cf the court, be stricken from the roll of attorneys.”
The statute is mandatory, and requires, therefore, that the respondent be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent disbarred.